 

Exhibit 10.14

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED.

 

Warrant No. ___________ September 24, 2018

 

FORM OF WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

This Warrant is issued to ________________ (“Holder”) by MYnd Analytics, Inc., a
Delaware corporation (the “Company”), in connection with the issuance to the
Holder of shares of Series A Preferred Stock of the Company pursuant to a
Subscription Agreement of even date herewith ("Subscription Agreement") among
the Company and the signatories thereof. All capitalized terms not defined in
this Warrant shall have the meaning ascribed to them in the Subscription
Agreement. This Warrant is one of a series of Warrants issued in connection with
and pursuant to the Subscription Agreement.

 

1.            Purchase of Shares.  Subject to the terms and conditions
hereinafter set forth, the holder of this Warrant is entitled, upon surrender of
this Warrant at the principal office of the Company (or at such other place as
the Company shall notify the holder hereof in writing), to purchase from the
Company up to ______________fully paid and nonassessable Shares (as defined
below) at the Exercise Price (as defined below).

 

2.            Definitions.

 

(a)          Exercise Price.  The exercise price for the Shares initially shall
be $2.00 per share, as adjusted from time to time (such price, as adjusted from
time to time, is herein referred to as the “Exercise Price”).

 

(b)          Exercise Period.  This Warrant shall be exercisable, in whole or in
part, during the term commencing six months from the date hereof and ending at
5:00 p.m. New York time on September 23, 2023 subject to the restrictions in
Section 17 hereof.

 

(c)          The Shares.  The term “Shares” shall mean shares of the Company’s
common stock, par value $0.001 per share.

 

3.            Method of Exercise.  While this Warrant remains outstanding and
exercisable in accordance with the terms hereof, the holder may exercise, in
whole or in part, the purchase rights evidenced hereby.  Such exercise shall be
effected by:

 

(i)          the surrender of the Warrant, together with a notice of exercise in
substantially the form attached hereto as Exhibit A to the Secretary of the
Company at its principal offices; and

 

(ii)         the payment to the Company of an amount equal to the aggregate
Exercise Price for the number of Shares being purchased, in cash (through a
check payable to the Company or by wire transfer to an account designated by the
Company).

 

4.            Certificates for Shares.  Upon the exercise of the purchase rights
evidenced by this Warrant, one or more certificates for the number of Shares so
purchased shall be issued as soon as practicable thereafter, and in any event
within thirty (30) days of the delivery of the subscription notice.

 

5.            Issuance of Shares.  The Company covenants that the Shares, when
issued pursuant to the exercise of this Warrant, will be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens, and charges
with respect to the issuance thereof. The Company shall at all times reserve and
keep available solely for the issuance and delivery upon the exercise of this
Warrant, such number of Shares sufficient to permit the exercise in full of this
Warrant.

 

1

 

 

6.            Adjustment of Exercise Price and Number of Shares.  The number of
and kind of securities purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:

 

(a)          Subdivisions, Combinations and Other Issuances.  If the Company
shall at any time prior to the expiration of this Warrant subdivide the Shares,
by split-up or otherwise, or combine its Shares, or issue additional shares as a
dividend, the number of Shares issuable on the exercise of this Warrant shall
forthwith be proportionately increased in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a
combination.  Appropriate adjustments shall also be made to the purchase price
payable per share, but the aggregate purchase price payable for the total number
of Shares purchasable under this Warrant (as adjusted) shall remain the
same.  Any adjustment under this Section 6(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.

 

(b)          Reclassification, Reorganization and Consolidation.  In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 6(a) above), then the Company shall make appropriate
provision so that the holder of this Warrant shall have the right at any time
prior to the expiration of this Warrant to purchase, at a total price equal to
that payable upon the exercise of this Warrant, the kind and amount of shares of
stock and other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
Shares as were purchasable by the holder of this Warrant immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the holder
of this Warrant so that the provisions hereof, including Sections 6(a), shall
thereafter be applicable with respect to any shares of stock or other securities
and property deliverable upon exercise hereof, and appropriate adjustments shall
be made to the purchase price per share payable hereunder, provided the
aggregate purchase price shall remain the same.

 

(c)          Notice of Adjustment.  When any adjustment is required to be made
in the number or kind of shares purchasable upon exercise of the Warrant, or in
the Exercise Price, the Company shall promptly notify the holder of such event
and of the number of Shares or other securities or property thereafter
purchasable upon exercise of this Warrant, and furnish the holder with a
certificate of its Chief Financial Officer, including computations of such
adjustment in the number or kind of shares purchasable upon exercise of the
Warrant, or in the Exercise Price.

 

7.            No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.

 

8.            Restrictive Legend.

 

The Shares (unless registered under the Securities Act of 1933, as amended (the
“Act”)) shall be stamped or imprinted with a legend in substantially the
following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.  COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SHARES AND
RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.

 

2

 

 

THE SALE OF SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN
QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND
THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY SECTION 25100, 25102 OR 25105
OF THE CALIFORNIA CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS
AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED UNLESS
THE SALE IS SO EXEMPT.

 

9.            Warrants Transferable.  Subject to compliance with the terms and
conditions of this Section 9, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the holder hereof (except
for transfer taxes), upon surrender of this Warrant properly endorsed or
accompanied by written instructions of transfer.  With respect to any offer,
sale or other disposition of this Warrant or any Shares acquired pursuant to the
exercise of this Warrant prior to registration of such Warrant or Shares, the
holder hereof agrees to give written notice to the Company prior thereto,
describing briefly the manner thereof, together with a written opinion of such
holder’s counsel, or other evidence, if requested by the Company, to the effect
that such offer, sale or other disposition may be effected without registration
or qualification (under the Act as then in effect or any federal or state
securities law then in effect) of this Warrant or the Shares and indicating
whether or not under the Act certificates for this Warrant or the Shares to be
sold or otherwise disposed of require any restrictive legend as to applicable
restrictions on transferability in order to ensure compliance with such law;
provided, however, the Company shall not require an opinion of counsel in any
transaction in compliance with Rule 144 promulgated by the SEC under the
Act.  Upon receiving such written notice and reasonably satisfactory opinion or
other evidence, if so requested, the Company, as promptly as practicable, shall
notify such holder that such holder may sell or otherwise dispose of this
Warrant or such Shares, all in accordance with the terms of the notice delivered
to the Company.  If a determination has been made pursuant to this Section 9
that the opinion of counsel for the holder or other evidence is not reasonably
satisfactory to the Company, the Company shall so notify the holder promptly
with details thereof after such determination has been made.  Each certificate
representing this Warrant or the Shares transferred in accordance with this
Section 9 shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with such laws, unless in the
aforesaid opinion of counsel for the holder, such legend is not required in
order to ensure compliance with such laws.  The Company may issue stop transfer
instructions to its transfer agent in connection with such
restrictions.   Notwithstanding the foregoing, Holder may assign this Warrant or
the Shares into which such Warrant may be converted to an affiliated entity
without the prior written consent of the Company so long as such assignment
complies with applicable law.

 

10.          Rights of Stockholders.  No holder of this Warrant shall be
entitled, as a Warrant holder, to vote or receive dividends or be deemed the
holder of the Shares or any other securities of the Company which may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the holder of this Warrant, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise
until the Warrant shall have been exercised and the Shares purchasable upon the
exercise hereof shall have become deliverable, as provided herein.

 

3

 

 

11.          Amendments and Waivers.  Any provision of this Warrant may be
amended, waived or modified upon the written consent of the Company and the
Majority Holders.  Any such amendment, waiver or modification effected in
accordance with this paragraph shall be binding upon the Company and Holder, it
being understood and agreed that such written consent will affect all Warrants
and be binding on all holders thereof regardless of whether any particular
holder executed such consent. Notwithstanding the above, neither the exercise
price nor the number of shares issuable upon exercise hereof may be amended or
modified, other than as expressly provided for herein. Any change to this
Warrant shall be made to all Warrants of this series issued pursuant to the
Subscription Agreements with the holders thereof.

 

12.          Notices of Certain Transactions.  In case (a) the Company shall
take a record of the holders of its outstanding stock of the same class as the
Shares purchasable under this Warrant (or other stock or securities at the time
deliverable upon the exercise of this Warrant) for the purpose of entitling or
enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, (b) of any capital reorganization of the Company, any reclassification of
the capital stock of the Company, any consolidation or merger of the Company
with or into another corporation (other than a consolidation or merger in which
the shares of capital stock of the Company outstanding immediately prior to such
merger or consolidation continue to represent, or are converted into or
exchanged for shares of capital stock that represent, immediately following such
merger or consolidation, at least a majority, by voting power, of the capital
stock of the surviving corporation), or any transfer of all or substantially all
of the assets of the Company, or (c) of the voluntary or involuntary
dissolution, liquidation or winding-up of the Company, then, and in each such
case, the Company will mail or cause to be mailed to the holder of this Warrant
a notice specifying, as the case may be, (i) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right, or (ii) the
effective date on which such reorganization, reclassification, consolidation,
merger, transfer, dissolution, liquidation, redemption or conversion is to take
place, and the time, if any is to be fixed, as of which the holders of record of
the Company’s outstanding stock of the same class as the Shares purchasable
under this Warrant (or such other stock or securities at the time deliverable
upon such reorganization, reclassification, consolidation, merger, transfer,
dissolution, liquidation, redemption or conversion) are to be determined. Such
notice shall be mailed at least ten (10) days prior to the record date or
effective date for the event specified in such notice.

 

13.          Notices.  All notices and other communications given or made
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, with a copy
to be sent by United States first class mail, postage prepaid, (c) five (5) days
after being sent by registered or certified mail, return receipt required,
postage prepaid, or (d) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent to the respective parties at their
address or fax number as set forth on the signature page to the Subscription
Agreement or to such electronic mail address, facsimile number or address as
subsequently modified by written notice given in according with this Section 13.

 

14.          No Impairment.  The Company shall not, by amendment of its
certificate of incorporation or through reorganization, consolidation, merger,
dissolution, sale of assets or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
shall at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the holder of this Warrant against impairment.

 

15.          Governing Law.  This Warrant and all actions arising out of or in
connection with this Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the conflicts of law
provisions of the State of Delaware or of any other state.

 

16.          Rights and Obligations Survive Exercise of Warrant.  Unless
otherwise provided herein, the rights and obligations of the Company, of the
holder of this Warrant and of the holder of the Shares issued upon exercise of
this Warrant, shall survive the exercise of this Warrant.

 

4

 

 

17.          Beneficial Ownership Limitation. Notwithstanding anything herein to
the contrary, the Company shall not effect any exercise of this Warrant, and a
holder shall not have the right to exercise any portion of this Warrant, to the
extent that, after giving effect to an attempted exercise set forth on an
applicable Notice of Exercise and any transactions relating thereto, such holder
(together with and any other person whose beneficial ownership of Common Stock
would be aggregated with the holder's for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as Amended (the "Exchange Act") would
beneficially own a number of shares of Common Stock in excess of the Beneficial
Ownership Limitation (as defined below). The "Beneficial Ownership Limitation"
shall be 19.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
pursuant to such Notice of Exercise (to the extent permitted pursuant to this
Section 17); provided, however, that by written notice to the Company, which
will not be effective until the 61st day after such notice is delivered to the
Company, the holder may waive or amend the provisions of this Section 17 to
change the Beneficial Ownership Limitation to any other number less than or
equal to 19.99%, and the provisions of this Section 17 shall continue to apply.
The Company be entitled to rely on representations made to it by the Holder in
any Notice of Conversion regarding its Beneficial Ownership Limitation.

 

[Signature Page Follows]

 

5

 

 

Issued this ___ day of ________, 2018.

 

  MYND ANALYTICS, INC.         By:       Name:     Title:

 

  Address: 26522 La Alameda     Mission Viejo, CA  92691

 

Accepted and agreed:                   Name and Position       Address:  

 

[Signature Page to Form of Warrant]

 

 

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

TO: MYnd Analytics, Inc.              

 

Attention: Chief Executive Officer

 

1.           The undersigned hereby elects to purchase __________ Shares of
_____________ pursuant to the terms of the attached Warrant.

 

2.           Please issue a certificate or certificates representing said Shares
in the name of the undersigned or in such other name as is specified below:

 

  (Name)     (Address)

 

3.           The undersigned hereby represents and warrants that the aforesaid
Shares are being acquired for the account of the undersigned for investment and
not with a view to, or for resale, in connection with the distribution thereof,
and that the undersigned has no present intention of distributing or reselling
such shares and all representations and warranties of the undersigned set forth
in the attached Warrant are true and correct as of the date hereof.

 

          (Signature)                 (Name)             (Date)   (Title)

 

 

 

 

FORM OF TRANSFER

(To be signed only upon transfer of Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______________________________________________ the right represented by the
attached Warrant to purchase ____________ shares of  ________________________ of
MYnd Analytics, Inc. to which the attached Warrant relates, and appoints
______________ Attorney to transfer such right on the books of __________, with
full power of substitution in the premises.

 

Dated: ____________________

 

          (Signature must conform in all respects to name of Holder as specified
on the face of the Warrant)     Address:                           Signed in the
presence of:                      

 

 

 